Citation Nr: 1025133	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tooth decay and lost teeth, 
also claimed as secondary to medications prescribed for service-
connected disabilities.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim.  In February 2009, this 
matter was remanded by the Board.

FINDING OF FACT

The Veteran does not have decaying teeth or lost teeth that are 
the result of loss of bone through trauma or disease, or are 
proximately due to or the result of medication prescribed to 
treat any disease or injury incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for tooth decay and lost teeth is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 3.381, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In April 2007 and March 2009, after the initial adjudication of 
the claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told that 
he needed to provide the names of persons, agency, or company who 
had additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 and April 2007 should his service connection 
claim be granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.
Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  While 
not relevant to the issue on appeal, the Veteran's records from 
the Social Security Administration have been obtained and 
associated with the claims file.  Pursuant to the Board's 
February 2009 remand, the Veteran was also afforded a VA 
examination in April 2009 and a review of that report of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  Thus, the examination appears complete and adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that 
VA substantially complied with the Board's remand directives in 
further developing the Veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and (2) 
that the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2009).

Under applicable criteria, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purposes of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 3.381, 17.161 (2009).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for tooth decay and lost teeth.

The Veteran seeks service connection for tooth decay and lost 
teeth due to pain medication prescribed to treat his service-
connected lumbar spine disability.  He contends that the 
medications caused a dry mouth and that a retired dentist 
informed him that medication such as morphine could cause dental 
problems.

The Veteran's service medical records include reports of medical 
history completed on enlistment in June 1957, and at discharge 
from service in February 1960, at which time the Veteran denied 
any current or past severe tooth or gum trouble.

Private medical records include a December 1970 report that 
indicates that the Veteran's teeth were in "fair repair."  An 
August 1971 report shows that the Veteran smoked one pack of 
cigarettes daily.  Records dated from December 1981 to February 
1990 reflect routine dental treatment.

VA medical records include an October 1997 report that indicates 
that the dangers of smoking were explained to the Veteran, but he 
declined a referral to the smoking cessation clinic.  He was 
counseled to stop smoking, but refused.  A March 2005 active 
problems list includes an April 2000 diagnosis of tobacco use 
disorder.

In March 2007, the Veteran contacted a Loyola University licensed 
clinical alcohol and drug counselor via the internet.  The 
Veteran told the counselor that he had decaying and loose teeth 
some of which he extracted.  Three of his teeth had broken at the 
gum line and his front teeth had lost enamel.  The Veteran stated 
that he had been prescribed morphine and other medication that he 
used a total of four years for the treatment of lumbar spine and 
bilateral leg pain.  The Veteran asked the counselor if his tooth 
damage was normal considering the medications that he used and 
whether he should expect further damage to his teeth.  The 
counselor replied that there are reports in the literature that 
opiate drugs like morphine, methadone, and heroin tend to cause 
dry mouth and reduction in saliva production that can reduce the 
protection that saliva provides against tooth decay.  However, a 
proper diet, good oral hygiene, and regular visits to the dentist 
could help reduce dental problems.

VA medical records dated in August 2007 reflect several recently 
broken teeth and an extracted tooth.  A September 2007 dental 
treatment report indicates that the Veteran last had treatment 
approximately six years earlier.  The report indicates that 
multiple medications were used that contributed to the mucinous 
xerostomia plus the stress of chronic unresolved pain.  A 
significant coating was noted on the dorsum of his tongue 
associated with the usage of inhalers and compromised 
gastrointestinal status.  The majority of the Veteran's remaining 
teeth were fractured close to the gingival or sub-gingivally, 
some with severe caries associated with bruxism, acid reflux, 
loss of saliva, and smoking.  On examination, the Veteran denied 
any history of significant facial injuries.  His tongue was 
coated with macroglossia for which he was given a tongue scraper.  
There was heavy dense alveolar bone with bilateral mandibular 
tori.  There was no evidence of intra-oral soft tissue lesions or 
palpable neck nodes.  The Veteran's oral hygiene was described as 
fair.  Teeth numbered 4, 5, 12, 17, 18 and 32 were missing with 
no replacement prosthesis.  Many teeth were found to be non-
restorable and multiple extractions were anticipated.  A December 
2007 operative report indicates a diagnosis of multiple 
nonrestorable carries due to severe attrition.  The Veteran 
underwent multiple extractions, alveoplasty, and removal of 
bilateral mandibular tori.  A January 2008 report indicated post-
operative multiple extractions and alveoplasty.

In his December 2007 appeal, the Veteran further contended that 
pain medications prescribed to control his service-connected 
disabilities caused or contributed to his loss of teeth.  He 
further contended that pain medication caused a "dry mouth" and 
that the use of narcotic pain killers ruined his teeth.

VA medical records include a June 2008 opinion that the Veteran 
had moderate xerostomia due to medications and from smoking eight 
to ten cigarettes a day which would affect the retention of his 
dentures.  In December 2008, he smoked three to four cigarettes 
per day.  An examination in April 2009 indicated a prominent 
brown hairy tongue due to continued smoking and the consumption 
caffeinated beverages.

Pursuant to the Board's February 2009 remand, the Veteran was 
afforded a VA dental examination in April 2009, at which time he 
stated that his teeth began decaying and breaking after 2003 
after morphine sulfate was prescribed for back pain.  The Veteran 
and his spouse were convinced that morphine sulfate caused 
xerostomia of the mouth and tooth loss.  However, the Veteran 
admitted that he had smoked one-half pack of cigarettes per day 
"since he was a kid."

The examiner indicated that the Veteran had no history of trauma 
to the teeth and that a June 2008 VA record indicated that the he 
had moderate xerostomia and continued to smoke.  A dental 
examination revealed edentulous ridges with more than adequate 
bony support in the maxillae and mandible.  Salivary flow was 
more than adequate to support a denture, and xerostomia was 
minor.  The Veteran was found to have ill-fitting dentures.  
There was adequate salivary flow to support a denture, but 
exostosis on facial aspect of mandible area numbers 21 and 22, 
and a sharp mylohyoid ridge lower right side compromised 
successful wear of the lower denture.  The examiner opined that 
it was not likely that medications the Veteran took for pain 
caused or contributed to the loss of his teeth.  The rationale 
provided was that many medications can cause xerostomia, which is 
only a potential predisposing factor which could affect salivary 
flow and a loss of teeth.  The Veteran was and continued to be a 
smoker for many years.  Smoking was clearly a cause of 
xerostomia, from both systemic and local effects, and the 
Veteran's loss of salivary flow as noted on examination was not 
unexpected for a smoker, but adequate for denture wear.  A review 
of morphine sulfate in the Physician's Desk Reference showed that 
xerostomia was an unusual adverse effect that was not commonly 
seen.  On the other hand, literature strongly supported the fact 
that smokers experience more xerostomia than non-smokers and that 
periodontitis, which was responsible for most tooth loss in 
adults, was directly related to smoking.  The examiner opined 
that it was more likely that the Veteran's tooth loss was due to 
a lack of continued and professional dental care, smoking, and 
inadequate oral hygiene, as opposed to the use of medication.

In a March 2009 and October 2009 statements in support of claim, 
the Veteran claimed that the loss of saliva due to use of pain 
medications caused a dry mouth, fractured enamel, discoloration, 
and loose teeth.  The Veteran also contended that during service 
he was encouraged to smoke and that smoking did not hurt his 
teeth.

In a November 2009 statement, the Veteran claimed that prior to 
the heavy use of pain killing narcotics that began in 1978 for 
pain in his feet, legs, and lumbar spine, his teeth were in 
excellent condition with regular dentistry care.  He further 
contended that he maintained good care of his teeth throughout 
the years and always had a ready smile or laugh.  The Veteran 
stated that dentistry was very expensive without insurance, so he 
resorted to the internet for answers to dental problems that he 
learned were due to a dry mouth and the long-term use of heavy 
use narcotics.  The Veteran contended that from 1990 to 2005, he 
and his spouse went on several extended vacations during which he 
received dental check-ups and cleanings at walk-in clinics as 
needed.

In a November 2009 statement, the Veteran's spouse stated the 
Veteran had very nice teeth and a great smile, maintained good 
dental hygiene, and attended regular dental visits.  She stated 
that his dental problems began when he started taking prescribed 
narcotics and that his deteriorating condition lasted ten years 
before VA extracted all of his teeth.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the April 2009 VA examination and 
opinion are the most persuasive evidence.  On examination in 
April 2009, the examiner opined that it is not likely that 
medications the Veteran took for pain caused or contributed to 
his loss of his teeth.  The rationale provided was that many 
medications can cause xerostomia, but that smoking is a clear 
cause of xerostomia.  Literature strongly supported the fact that 
smokers experience more xerostomia than non-smokers and that 
periodontitis, which was responsible for most tooth loss in 
adults, was directly related to smoking.  The examiner further 
opined that it was more likely that the Veteran's tooth loss was 
due to the lack of continued and professional dental care, 
smoking, and inadequate oral hygiene, as opposed to the use of 
medication.  The April 2009 VA examiner performed a comprehensive 
dental examination and conducted a thorough review of the claims 
file including service treatment records, post-service treatment 
records, a detailed examination, and supported his findings and 
opinion with a well-reasoned rationale.

The Board has also considered the September 2007 VA opinion that 
multiple medications were used that contributed to the mucinous 
xerostomia, and the June 2008 VA opinion that the Veteran had 
moderate xerostomia due to the use of medications and smoking 
eight to ten cigarettes a day which would affect his retention of 
dentures.  However, while those opinions have probative value, 
they were not rendered based on a full review of the claims file 
or a current dental examination.  Additionally, the September 
2007 and June 2008 opinions are unsupported by well-reasoned 
rationales.  More importantly, the June 2008 opinion further 
supports the April 2009 VA opinion that the Veteran's smoking 
habit contributed to the deterioration of his dental condition.

Finally, the Board has considered the March 2007 opinion of the 
Loyola alcohol and drug counselor that opiate drugs like 
morphine, methadone, and heroin, tend to cause dry mouth and 
reduction in saliva production that can reduce the protection 
that saliva gives against tooth decay.  However, the counselor's 
opinion is of relatively little probative value of the 
counselor's opinion is lessened by the fact that appears to be 
based solely on the history provided by the Veteran and is 
unsupported by any treatment records, an examination of the 
Veteran, or any review of the Veteran's claims file.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 (loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity).  
However, such ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since such 
loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic 
Code 9913, Note (2009).  There is no evidence of record that the 
Veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible.  Therefore, the Board finds that the 
Veteran does not have a service-connected compensable dental 
disability or condition.  38 C.F.R. § 17.161(a) (2009).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381(a) (2009).  However, the Veteran does not qualify under 
any of the categories relating to VA dental treatment.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2009).

In considering the evidence of record under the laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for tooth decay or lost teeth.  The 
Veteran's service medical records do not document any complaints, 
findings, or treatment for lost teeth due to trauma.  
Additionally, while the competent medical evidence of record 
reveals that the Veteran currently suffers from decaying teeth 
and lost teeth, the evidence does not establish that the 
Veteran's dental condition was incurred in or aggravated due to 
trauma during service.  Moreover, the record includes a competent 
VA opinion that the Veteran's dental condition is most likely due 
to a lack of continued and professional dental care, smoking, and 
inadequate hygiene, as opposed to a result of the use of 
medication for his service-connected disabilities.  The Board 
finds that opinion to be the most persuasive evidence in this 
case.  While there are opinions that medication use contributed 
to the Veteran's tooth loss, they are less persuasive than the 
April 2009 examination because of the lack of rationale for the 
opinions.
Therefore, the Board finds that the Veteran's tooth decay and 
lost teeth are not related to his military service or the use of 
medication prescribed to treat any service-connected disability, 
and service connection must be denied.

The Veteran and his spouse have attributed his decaying teeth and 
loss of teeth to medication prescribed to treat his service-
connected lumbar disability.  As laypersons, however, neither the 
Veteran nor his spouse is competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson 
is generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the Veteran's statements 
may be competent to support a claim for service connection where 
the events, presence, or symptoms of a disability are subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (West 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's dental disability 
is not subject to lay diagnosis.  The Veteran can report that he 
had decaying teeth and loss of teeth which is readily 
identifiable or apparent as a clinical disorder in the same way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have 
the medical expertise to discern the nature of any current dental 
disabilities nor does he have the medical expertise to provide an 
opinion regarding the etiology.

In sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed with a 
dental disability or that he has lost teeth.  However, he is not 
competent to provide a medical opinion regarding its etiology.  
While the Veteran and his spouse purport that his decaying teeth 
and a loss of teeth are related to medication prescribed to treat 
his service-connected lumbar spine disability, their statements 
alone are not competent to provide the medical nexus.  Thus, the 
lay assertions of the Veteran and his spouse are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board ultimately finds the competent medical evidence 
to be more persuasive than the lay contentions of the Veteran and 
his spouse as to the etiology of his tooth decay and loss of 
teeth.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any dental disability, including decaying teeth and a 
loss of teeth, was incurred in or aggravated due to trauma during 
service or that decaying teeth or a loss of teeth is related to 
the use of medication prescribed to treat any service-connected 
disability.  Therefore, service connection for decaying teeth and 
a loss of teeth, is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for decaying teeth and loss of teeth is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


